Citation Nr: 0627890	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  95-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for petit mal 
seizures, currently evaluated as 10 percent disabling.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability of the left eye 
due to treatment at a Department of Veterans Affairs (VA) 
hospital in December 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1995, the RO denied the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left eye due to treatment at a VA facility in December 
1993.  In a rating decision dated in December 1996, the RO 
denied an increased rating for petit mal seizures.  This case 
was previously before the Board in December 2004, at which 
time the claim for an increased rating was denied, and the 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 was remanded to ensure due process.  The veteran 
appealed the denial of the claim for an increased rating to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated February 14, 2006, granted a 
Joint Motion to Vacate and Remand.  The requested action 
regarding the 38 U.S.C.A. § 1151 claim has been accomplished, 
and the case is again before the Board for appellate 
consideration.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  The record does not reflect that 
the veteran has been provided appropriate VCAA notice 
relative to the issues on appeal.

The veteran asserts that a higher rating is warranted for 
petit mal seizures.  The veteran has variously reported 
having 9 to 10 seizures a week and more than 14 seizures per 
week.  Similarly, his wife has related that some weeks the 
veteran has 3 to 4 seizures and other weeks he might have 3 
to 4 seizures a day.  Other witnesses have also provided 
accounts regarding his seizures.  On VA neuropsychiatric 
examination in March 1996, it was related that for the past 
"some" years, the veteran had experienced one or two 
episodes of transient loss of consciousness.  A VA 
examination in January 2003 showed that the veteran stated 
that his most recent grand mal attack was six weeks or six 
months earlier.  A review of the record suggests that there 
is some uncertainty regarding the frequency of any seizures 
the veteran has.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Issue a VCAA notice letter as to each 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), 
Mayfield v. Nicholson, 444 F.3rd 1328 
(Fed. Cir. 2006), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his petit mal 
seizures since 1995.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to undergo a period of 
observation and evaluation by a 
neurologist.  The claims folder is to be 
provided to the neurologist for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the neurologist must be 
accomplished and all clinical findings 
are to be reported in detail.  While 
hospitalized, the frequency and severity 
of the veteran's seizures must be 
documented.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).







